DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Kyle Komenda on 1/26/22.
The claims are amended as follows:

11. 	(Currently Amended) The computing device of claim 10, wherein the [[a]] path ranker is to: 
rank the one or more routes to the destination based on the autonomous quality of service scores associated with the plurality of route segments in response to updating of the autonomous quality of service score; and 
select a proposed re-routing from the plurality of routes to the destination in response to ranking of the one or more routes to the destination.

Prosecution History
Claims 1-25 of application 16/143,894 filed 9/27/18 have been examined. Examiner filed a non-final rejection.
Applicant filed amendments on 10/23/20. Claims 1, 2, 7-10, 13, and 19 were amended. Claims 1-25 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 5/6/21. Claims 1, 5-7, 13 and 19 were amended. Claim 3 was canceled. Claims 1-2 and 4-25 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 8/20/21. Claims 1, 13, and 19 were amended. Claims 1-2 and 4-25 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 1/14/22. Claims 1, 6-9, 13, 16, 19 and 22 were amended. Claims 4-5, 14-15, and 20-21 were canceled. Claims 1-2, 6-13, 16-19, and 22-25 are presently pending and presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 8 and 11 of this application recite a “path ranker” which is to “rank the one or more routes” in claims 1 and 11 and “select the proposed route” in claim 8. The limitation “path ranker” does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) since the claims do not recite explicit structure to perform the recited functions.
path ranker” is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that the “path ranker” may take the form of “hardware, firmware, software, or a combination thereof”, including, in some embodiments, circuitry that is part of processor 120 (See at least paragraph [0022] in applicant’s specification). A processor and/or dedicated circuitry are adequate structure to perform the claimed functions, so no 112(b) rejection is given. Therefore, this 112(f) interpretation has no effect on the allowability of the presently pending claims.

Reasons for Allowance
Claims 1-2, 6-13, 16-19, and 22-25 are allowed over the prior art of record. The closest prior art of record is Lathrop et al. (US 10451428 B2) in view of Robert et al. (US 20200057451 A1) in further view of Kelkar et al. (US 20200042013 A1), hereinafter referred to as Lathrop, Robert and Kelkar, respectively.
Regarding claims 1, 13 and 19, Lathrop discloses A computing device for autonomous driving route selection (See at least Fig. 7 in Lathrop: Lathrop discloses a computing device to calculate, select, and store routes for an autonomous vehicle [See at least Lathrop, Col 12, line 48-Col 13, line 9]), the computing device comprising:
a data processor;
a memory;
a pathfinder executable by the data processor to determine, from map data stored in the memory, a plurality of route segments of one or more routes to a destination (See at least Fig. 3 in Lathrop: Lathrop discloses that as part of steps 306, 310, and 320 (which repeats steps 304-318), route segments for a plurality of routes are determined by the computing device [See at least Lathrop Col 10, lines 20-47]); and 
a segment analyzer executable by the data processor to autonomously determine, for each of the plurality of route segments, a plurality of different autonomous driving factors associated with the route segment, wherein each autonomous driving factor is indicative of an autonomy level achievable by a vehicle for the associated route segment (See at least Fig. 7 in Lathrop: Lathrop discloses that as part of system 700, processing unit 712 may include a data collection device 713 configured to receive and aggregate data from various sources [See at least Lathrop, Col 12, line 64-Col 13, line 9]. See at least Fig. 2 in Lathrop: Lathrop further discloses that this data may be used to determine the degree of autonomy of a vehicle for associated route segments [See at least Lathrop, Col 8, lines 33-59]. Lathrop further discloses that system 700, route determination unit 710, and their components may be incorporated into a vehicle [See at least Lathrop, Col 13, lines 44-51]), and determine, for each of the plurality of route segments, an autonomous quality of service score based on the associated plurality of different autonomous driving factors (Lathrop discloses that, based on the aggregated data, the system determines and assigns a PA value to each of the route segments [See at least Lathrop, Col 8, lines 60-67]); and
a controller to select a particular route based on a user-defined policy (See at least Fig. 3 in Lathrop: Lathrop discloses that a user may input a destination location 302 using a user device, such as a smart phone, computer, vehicle infotainment system, etc. which informs the remainder of the route calculation process 300 [See at least Lathrop, Col 9, line 59-Col 10, line 3]. The selection of this destination may therefore be regarded as a user-defined policy) and selectively automate navigation of a vehicle during at least a portion of the plurality of route segments of the route based on the determined autonomous quality of service scores (See at least Fig. 3 in Lathrop: Lathrop discloses that upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged at step 328; the process is continued until the destination is reached at step 330 [See at least Lathrop, Col 10, lines 48-59]), wherein autonomous navigation of the vehicle by the controller is different in at least two of the plurality of route segments in the route based on differences in the determined autonomous quality of service scores for the two route segments (See at least Fig. 1 in Lathrop: Lathrop discloses that depending on the PA score of an individual route segment, the individual route segment can be driven on in autonomous mode for a different percentage of their length (i.e., a route segment with a PA score of N% can only be driven on autonomously for N% of its length) [See at least Lathrop, Col 9, lines 34-58]).
Robert teaches a computing device for an autonomous vehicle wherein the autonomous quality of service score for each of the plurality of route segments is determined based on a weighted average of the associated plurality of different autonomous driving factors determined for a corresponding one of the route segments (See at least Fig. 1 in Robert: Robert teaches that in order to calculate a plurality of primary autonomy indices for a road network, in a third step 3, primary autonomy indices are calculated followed by a fourth step 4 of calculating final indices by taking a weighted mean of the primary indices [See at least Robert, 0022]. Robert further teaches that the indices are calculated for each road segment of a plurality of road segments [See at least Robert, 0022 and 0028]), wherein a respective weighting value is assigned to each of the plurality of different autonomous driving factors and determining the weighted average is calculated using the weighting values for the plurality of different autonomous driving factors (See at least Fig. 1 in Robert: Robert teaches that step 4 of calculating final indices involves taking a weighted mean of the primary indices, wherein the weighting coefficients correspond to the relative importance of each primary index for the autonomy of the vehicle (e.g. in a given segment, the fact of having accurate ground marking and a high definition map may be more important than the fact of having a visual reference point in line of sight) [See at least Robert, 0022]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the computing device further comprising a path ranker to rank the one or more routes to the destination based on the autonomous quality of service scores associated with the plurality of route segments, wherein the rank is determined based on a user-defined ranking policy (emphasis added). This is because, in order to read on this limitation, the prior art would have to teach or suggest where a user defines a ranking policy that ranks routes based on the autonomous quality of service score of their constituent route segments. No such a limitation is taught or suggested in the prior art of record.
Lathrop comes close to teaching this limitation, since Lathrop teaches where the user picks a route, then the processor ranks routes based on their autonomous quality of service (See at least Fig. 3 in Lathrop: Lathrop discloses that, at step 316, the PA values for two candidate routes at a time are compared to determine which has a better PA score, and should therefore be kept as part of the n-best list [See at least Lathrop, Col 10, lines 30-47]. It will be appreciated that these candidate routes are routes to the user-selected destination from step 302 [See at least Lathrop, Col 9, line 59-Col 10, line 3]).
However, this is not the same as the limitation in question, since here, in Lathrop, the user is merely inputting the destination. The actual policy for ranking the routes to this destination, based on quality of service score, is pre-programmed into the system and Lathrop is silent regarding whether the user has any ability to define, select, change or modify this policy, unlike the claimed invention. In fact, Lathrop fails to disclose any situation where the user can input any information at all related to autonomous quality of service into the vehicle. Therefore, Lathrop is not in the field of endeavor of user-defined autonomous quality of service ranking policies for routes, unlike the claimed invention.
Kelkar also comes close to teaching this limitation, since Kelkar teaches a method for searching for autonomous vehicles where a user may set display preferences so that only vehicles with a certain level of autonomy are shown on the display (See at least Fig. 15 in Kelkar: Kelkar teaches that the user can modify the map area 1502 to show filtered results based on the user's preferences so that the display only shows vehicles with a threshold autonomy level or higher [See at least Kelkar, 0232]).
However, this means that Kelkar teaches a user-defined policy for ranking vehicles by autonomous quality of service, not a user-defined policy for ranking routes by the autonomous quality of service for each of their route segments. Kelkar is therefore also not the same as the claimed invention, and it would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lathrop or any other prior art to arrive at the claimed invention since there is no rationale for applying user-defined a 
For at least the above stated reasons, claims 1, 13, 19, and their dependents are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668